DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are currently pending in this application.  This communication is the first action on the merits (FAOM).

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections

Claim 17 is objected to because it is written to depend on claim 1, though it should clearly depend on claim 10.  It will be examined as depending on claim 10.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 3-5, 8-10, 12-14, 17-19, 21, and 22 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 10-12, 14, 15, 18, 20-22, and 24 of copending Application No. 16/234,584 in view of Yoshikawa et al. (US 2015/0329102 A1, hereinafter “Yoshikawa”).  

Claim 1 of the present application is nearly identical in scope to claim 1 of the copending application.  Claim 1 of the copending application does not teach obtaining ambient weather information associated with the predetermined route or optimizing at least one of a plurality of performance parameters.  However, Yoshikawa discloses these limitations (See ¶33 “assuming that the road characteristics of each road changes by the external factors such as the time and the weather, the traveling route may be divided based on a time period and weather when the own vehicle 1 travels.”  See also ¶80 “determining the assignment of the operation modes may be a method of comparing in round-robin fashion the operation modes assignable to the respective traveling sections, or may be a method generally known as a solution of a so-called “combination optimization problem.”  See also FIG. 3, step S9 “Create control plan for vehicle instruments (assign operation mode of each traveling sections) such that energy consumption amount on entire traveling route satisfies predetermined condition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the copending application with the teachings of Yoshikawa in order to obtain ambient weather information associated with the predetermined route and to optimize at least one of a plurality of performance parameters.  By doing so, one of ordinary skill in the art would have arrived at a hybrid vehicle system that can adapt to local environments and operate as efficiently as possible.
Claim 2 of the present application does not have an analogous claim in the copending application.
Claim 3 of the present application is nearly identical in scope to claim 2 of the copending application.  Claim 2 of the copending application does not teach wherein the at least one performance parameter includes consumption of energy from the first energy source and the second energy source as a function of output power.  However, Yoshikawa discloses these limitations (See ¶48 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the copending application with the teachings of Yoshikawa in order to disclose wherein a performance parameter that is optimized 
Claim 4 of the present application is identical in scope to claim 4 of the copending application.
Claim 5 of the present application is effectively identical in scope to claim 5 of the copending application.
Claim 6 of the present application does not have an analogous claim in the copending application.
Claim 7 of the present application does not have an analogous claim in the copending application.
Claim 8 of the present application is identical in scope to claim 8 of the copending application.
Claim 9 of the present application is identical in scope to claim 10 of the copending application.
Claim 10 of the present application is nearly identical in scope to claim 11 of the copending application except for the same additional limitation included in claim 1 of the present application.  Claim 10 is rejected under the same rationale given for claim 1 above.
Claim 11 of the present application does not have an analogous claim in the copending application.
Claim 12 of the present application is nearly identical in scope to claim 12 of the copending application except for the same additional limitations included in claim 3 of the present application.  Claim 12 is rejected under the same rationale given for claim 3 above.

Claim 14 of the present application is effectively identical in scope to claim 15 of the copending application.
Claim 15 of the present application does not have an analogous claim in the copending application.
Claim 16 of the present application does not have an analogous claim in the copending application.
Claim 17 of the present application is identical in scope to claim 18 of the copending application.
Claim 18 of the present application is identical in scope to claim 20 of the copending application.
Claim 19 of the present application is nearly identical in scope to claim 21 of the copending application except for the same additional limitation included in claim 1 of the present application.  Claim 19 is rejected under the same rationale given for claim 1 above.
Claim 20 of the present application does not have an analogous claim in the copending application.
Claim 21 of the present application is nearly identical in scope to claim 22 of the copending application except for the same additional limitations included in claim 3 of the present application.  Claim 21 is rejected under the same rationale given for claim 3 above.
Claim 22 of the present application is effectively identical in scope to claim 24 of the copending application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 5, 14, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims recite “a state of charge of the battery” while “a battery” lacks antecedent basis in both the respective claims and the claims on which they depend.  The Examiner interprets this as “a state of charge of a battery”.  Appropriate correction is required.
	Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “wherein the at least one performance parameter includes...” while “at least one performance parameter” lacks antecedent basis in this claim or claim 10.  The Examiner interprets this as “wherein the at least one operational parameter includes...”   Appropriate correction is required.
	Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “the hybrid propulsion system” in the tenth line, while “hybrid propulsion system” lacks antecedent basis.  The first line of the claim recites “A propulsion hybrid propulsion system”.  Additionally, the Examiner will interpret “the propulsion system” in line two of the claim as “the hybrid propulsion system”.  Appropriate correction is required.
Claims 20-22 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-15, 17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa.

	Regarding claim 1, Yoshikawa discloses a system for controlling a hybrid propulsion system (See ¶19 “the own vehicle 1 is a hybrid electric vehicle that uses two types of energy, which are fuel energy and electrical energy as power sources”), comprising a computer (See ¶27 “the vehicle energy management device 100 is configured by using a computer, and the above-described respective elements are realized in such manner that the computer operates according to a program.”) programmed to: obtain altitude and terrain information associated with a predetermined route for the hybrid propulsion system comprising a first energy source and a second energy source (See ¶28, including “information of the traveling route of the own vehicle 1 which the traveling route calculation unit 101 outputs includes road characteristic information indicating characteristics (road characteristics) of each road included in the traveling route of the own vehicle 1...  The road characteristics include, for example, ..., altitude information (that is, gradient information)...  The road type may be further subdivided into a road in an urban district, a road in a suburb district, a road in a mountainous district...”); obtain ambient weather information associated with the predetermined route of the hybrid propulsion system (See ¶33 “assuming that the road characteristics of each road changes by the external factors such as the time and the weather, the traveling route may be divided based on a time period and weather when the own vehicle 1 travels.”); determine a power requirement and a torque requirement of the hybrid propulsion system associated with the altitude and the terrain along the predetermined route of the hybrid propulsion system (See ¶48 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.  Moreover, examples of the characteristic data include a data map indicating characteristics such as a torque, engine output and a fuel consumption amount with respect to the number of revolutions of the engine.”); generate a trip plan to optimize at least one of a plurality of performance parameters of the hybrid propulsion system as the hybrid propulsion system travels along the predetermined route (See ¶80 “determining the assignment of the operation modes may be a method of comparing in round-robin fashion the operation modes assignable to the respective traveling sections, or may be a method generally known as a solution of a so-called “combination optimization problem.”  See also FIG. 3, step S9 “Create control plan for vehicle instruments (assign operation mode of each traveling sections) such that energy consumption amount on entire traveling route satisfies predetermined condition”); and preferentially select at least one of: the first energy source and the second energy source based on the trip plan to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system (See ¶72 regarding the various disclosed “operation modes”.  See also FIG. 3, step S10 “Control vehicle instruments according to operation modes”).  

	Regarding claim 2, Yoshikawa discloses the system of claim 1, wherein the ambient weather information comprises at least one of: current temperature, forecast temperature, current pressure, and forecast pressure (See ¶39 “Further, as the energy consumption related information, there are also considered weather information (weather, a temperature, humidity, solar irradiance, and the like)...”).  

	Regarding claim 3, Yoshikawa discloses the system of claim 1, wherein the at least one performance parameter includes consumption of energy from the first energy source and the second energy source as a function of output power, locomotive power data, performance of vehicle traction transmission, and cooling characteristics of the hybrid propulsion system (See ¶48 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.).  

	Regarding claim 4, Yoshikawa discloses the system of claim 1, wherein the computer is programmed to generate the trip plan based on at least one objective function (See ¶50 “As the condition taken as a reference for defining the operation mode, for example, there are considered a condition where the energy consumption amount in the entire traveling route becomes most approximated to a specific target value, a condition for keeping a state of charge (SOC) of a battery at an arrival time at the destination within a desired range...”).  

	Regarding claim 5, Yoshikawa discloses the system of claim 4, wherein the at least one objective function includes at least one of: a life of a first energy source utilization system, a life of a second energy26325855-1 source utilization system, a state of charge of the battery, a travel time, a maximum power setting, a speed limit, and an exhaust emission of the hybrid propulsion system (See ¶50 “state of charge (SOC)”).  

	Regarding claim 6, Yoshikawa discloses the system of claim 1, wherein the computer is further caused to revise the trip plan based on ambient weather conditions that occur while the propulsion system is traveling from a first point to a second point (See ¶33 “assuming that the road characteristics of each road changes by the external factors such as the time and the weather, the traveling route may be divided based on a time period and weather when the own vehicle 1 travels.”).  

Yoshikawa discloses the system of claim 1, wherein the first energy source is an engine (See ¶26 “engine”) and the second energy source is a bank of batteries (See ¶26 “electric motor” and also ¶79 “storage battery”).  

With respect to claim 10, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 10 is rejected over the same rationale as claim 1.

With respect to claim 11, all the limitations have been analyzed in view of claims 2 and 10, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 2 and 10; therefore, claim 11 is rejected over the same rationale as claims 2 and 10.

With respect to claim 12, all the limitations have been analyzed in view of claims 3 and 10, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claims 3 and 10; therefore, claim 12 is rejected over the same rationale as claims 3 and 10.

With respect to claim 13, all the limitations have been analyzed in view of claims 4 and 10, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 4 and 10; therefore, claim 13 is rejected over the same rationale as claims 4 and 10.



With respect to claim 15, all the limitations have been analyzed in view of claims 6 and 10, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 6 and 10; therefore, claim 15 is rejected over the same rationale as claims 6 and 10.

With respect to claim 17, all the limitations have been analyzed in view of claims 8 and 10, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 8 and 10; therefore, claim 17 is rejected over the same rationale as claims 8 and 10.

With respect to claim 19, all the limitations have been analyzed in view of claims 1 and 8, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 1 and 8; therefore, claim 19 is rejected over the same rationale as claims 1 and 8.

With respect to claim 20, all the limitations have been analyzed in view of claims 2 and 19, and it has been determined that claim 20 does not teach or define any new limitations beyond 

With respect to claim 21, all the limitations have been analyzed in view of claims 3 and 19, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 3 and 19; therefore, claim 21 is rejected over the same rationale as claims 3 and 19.

With respect to claim 22, all the limitations have been analyzed in view of claims 5 and 19, and it has been determined that claim 22 does not teach or define any new limitations beyond those previously recited in claims 5 and 19; therefore, claim 22 is rejected over the same rationale as claims 5 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Desborough (US 2011/0166740 A1).

Yoshikawa discloses the system of claim 1.  Yoshikawa does not disclose wherein the computer is configured to obtain the altitude, terrain and the ambient weather information from a computer that is remotely located from the hybrid propulsion system.  However, Desborough, in the same field of invention, discloses this limitation (See ¶15 “controller 104 queries known databases, Internet web sites, and/or other suitable data sources (none shown) for environmental data such as, but not limited to, road conditions, weather data, traffic data, terrain data, traffic light current and/or future states, and/or any other suitable external operating factors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoshikawa with those of Desborough in order to configure a vehicle-based computer to obtain altitude, terrain, and ambient weather information from a computer that is located remotely from the vehicle.  If the converse were true, wherein the vehicle itself were configured to supply local data, then the vehicle would be required to carry a multitude of sensors that would be redundant with those available at external sources.  By obtaining this data from a remote source, the hybrid vehicle would make efficient use of the infrastructure that typically exists to aid in determining local environmental conditions during transportation.

Regarding claim 9, Yoshikawa discloses the system of claim 1.  Yoshikawa does not disclose wherein the hybrid propulsion system is a locomotive.  However, Desborough discloses this limitation (See ¶25, which describes “locomotives” as an example of a hybrid vehicle to which the disclosure may apply.).
Yoshikawa with those of Desborough in order to apply the teachings regarding a hybrid vehicle to a locomotive.  It is well known that locomotives, along with automobiles, are capable of efficient travel if configured as hybrid vehicles comprising an internal-combustion engine and an electric motor.  While the invention of Yoshikawa is directed toward automobiles, the invention is applicable to locomotives, since the hybrid system disclosed is directly transferrable from an automobile to a locomotive.  It would have been obvious to transfer the system and methods of Yoshikawa to a locomotive hybrid system in an effort to maximize the efficiency of the locomotive hybrid system.

With respect to claim 16, all the limitations have been analyzed in view of claims 7 and 10, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 7 and 10; therefore, claim 16 is rejected over the same rationale as claims 7 and 10.

With respect to claim 18, all the limitations have been analyzed in view of claims 9 and 10, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 9 and 10; therefore, claim 18 is rejected over the same rationale as claims 9 and 10.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669